DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

3.  Applicant’s amendment, filed 12/29/2020, has been entered.

     Clams 1-9 have been canceled.

     Claims 10 and 12 have been amended.

     Claims 10-14 are pending. 

4.  The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 
    This Office Action will be in response to applicant's arguments / newly amended claims, filed 12/29/2020. 
    The rejections of record can be found in the previous Office Actions, mailed 11/13/2019 and 06/30/2020.  

5. Upon reconsideration of applicant’s amended claims filed 12/29/2020, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description has been withdrawn.

6.  Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al. (US 2011/0243932) (1449; #A6) (see entire document) essentially for the reasons of record as they apply to the current claims.

     Applicant’s arguments, filed 12/29/2020, have been fully considered but have not been found essentially for the reasons of record as they apply to current claims.

     Applicant’s amendment to recite the proper designation of “Leu234Ala” is acknowledged. 

     Applicant argues the following.
     “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference” (Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987); MPEP § 2131, and “[t]he elements must be arranged as required by the claim” (MPEP § 2131).
     Barrett does not disclose the specifically claimed range of 80 to 250 mg in a pharmaceutical composition. Therefore, Applicant submits that Barrett does not disclose each and every claimed element as arranged in the present claims and thus fails to anticipate the present claims. Withdrawal of this rejection is respectfully requested.

CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis added).

    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record / herein.

     It is maintained that applicant’s arguments in conjunction with MPEP 2131 do not provide deficiencies in the rejection of record as they apply to the current claims, including the recitation of SEQ ID NOS: 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations as well as recitation of “wherein the composition comprises 80-250 mg of the antibody”.
 
     It is maintained that the recitation of “wherein the composition comprises 80-250 mg of the antibody” is broad and does not provide a time frame or a dosage schedule,
     given that paragraph [0164] of the specification discloses dosage in various amounts such as about 80 to 250 mg / about to about 250 mg per week, etc., where the dosages, are based on a “per week basis”;    
        the broadest reasonable interpretation of the “wherein clause” encompasses a broad range in terms of a dosage regimen that can occur in multiple doses over an unspecified time period as it applies to the current claims.

       In turn as indicated previously, Barrett et al. teach multiple doses, including multiple dosing in order to meet the needs of the patient in the context of the particular disease / disorders, including lupus nephritis to anticipate the current claimed methods. 

      Barrett et al. teach methods of treating various diseases / conditions (e.g., see paragraphs [0045]-[0074], [0076]-[0095], [0151]-[0164]),
     including lupus, SLE and lupus nephritis (e.g., see paragraphs [0007], [0047], [0054], [0059], [0078], [0088], [0281], [0282], [0400], [0408], [0415], [0438], [0449], claim 11) 
     by administering 20E2 and 2H11 anti-CD40 antibodies (e.g., see Brief Summary of the Invention, including paragraphs [0013]-[0044]; Detailed Description, including paragraphs [0109]-[0140], [0165]-[0299]; Examples, Tables 1-4, Sequence Listing , Claims),
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were describe in the literature (e.g., see paragraphs [0172], which refers to Example 1 in paragraphs [0339]-[0353], [0340]-[0345] )
(see entire document, including Abstract, Field of the Invention, Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Claims).

    As indicated previously as it applies to the current claims with the recitation of “wherein the composition comprises 80-250 mg of the antibody”,
     Barrett et al. teach multiple doses, multiple ranges and multiple administrations depending on the type and severity of the disease in ranges (e.g., see paragraphs [0014], [0105], [0274], [0312], [0313], [0364]-[03670], [0373], [0377], [0378], [0382]; Table 1-2), including various dosage amounts and multiple dosing regimens, including dose ranges from about 1 mg/k / to about 15mg/kg/week  (e.g., see paragraphs [0312], [0313], [0316]) that would anticipate therapeutically effective amounts of 80-250 mg of anti-CD40 antibody in the treatment of lupus nephritis 
      



      In contrast to applicant’s conclusory arguments,
      the previous and current limitations still read on a pharmaceutical composition comprising a therapeutically effective amount of the antibodies in the range of 80-250 mg and the corresponding applicability of the teachings of record.

    The recitation of “wherein the composition comprises 80-250 mg of the antibody” is inherent or naturally flows from in view of the teachings of the prior art, which would be anticipated by the prior art teachings.

     Here, there is a basis in fact and technical reasoning to support that the limitation of the claimed range of “a composition comprising 80-250 mg of antibody” necessarily flows from the teachings of the applied prior art in generating the same claimed methods of treating lupus nephritis by administering the same anti-CD40 antibody wherein the composition comprising 80-250 mg of the antibodies such that the claimed and prior art methods comprising 80-250 mg of antibody are anticipated by the prior art. 

    There does not appear to be a manipulative difference between the prior art teachings and the claimed invention.

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 
     Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
   On this record, it is maintained that it is reasonable to conclude that the prior art teaches treating lupus nephritis by administering anti-CD40 antibodies of the prior art, including those anti-CD40 antibodies,
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis.
     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS.52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations as well as the recitation of “wherein the composition comprises 80-250 mg of the antibody”.

    The burden is on the applicant to establish a patentable distinction between the claimed and
referenced methods of treating lupus, SLE and lupus nephritis by administering anti-CD40 antibodies comprising 80-250 mg of the antibody.

     Applicant’s remarks have not been found persuasive.    
14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (US 2011/0243932) (1449; #A6) in view Long et al. (US 2013/0011405) (1449; #A7) essentially for 
the reasons of record as they apply to the current claims.

     Applicant’s arguments, filed 12/29/202, have been fully considered but have not been found essentially for the reasons of record as they apply to the current claims.

     Applicant argues the following.

     The present rejections cannot be sustained because the cited references, alone and in combination, fail to teach or suggest the claimed antibody amount in a pharmaceutical composition. Moreover, the claimed concentration range of the claimed antibody (i.e., BI 655064) was found to be safe and tolerable for administration to humans, which is not expressly taught or suggested in Barrett. See Schwabe et al. (submitted herewith as Exhibit A). As provided in Schwabe et al., “Ascending multiple SC doses of BI 655064 were considered to be safe and showed good overall tolerability in healthy subjects” and “[a]ll AEs [adverse events] were mild or moderate in intensity and no AEs leading to discontinuation from the study were reported.” Id., page 1575, left column, 11. 6-10. Nothing in Barrett teach or suggest the claimed concentration range, let alone its excellent safety profile, and MPEP § 716.02(a)(II) instructs that “evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness.”

     Long et al. does not cure the deficiencies of Barrett because Long relates to a different anti-CD40 antibody—not “an antibody comprising a heavy chain variable region of SEQ ID NO: 53 and a light chain variable region of SEQ ID NO: 52,” as recited in the present claims. Long’s discussion of a completely different anti-CD40 antibody is largely irrelevant because antibodies—even when directed to the same target—are not interchangeable. Not all antibodies that bind the same target are expected to treat all of the same diseases, much less at the same doses. The epitope specificity, binding kinetics, antigen affinity, and cross-reactivity are only a few of the many functional distinctions that can result in two antibodies that bind the same target having vastly different therapeutic properties and potential. On this record, there is no indication whatsoever that the antibody recited in the present claims and the antibody disclosed in Long bind to the same or similar epitopes, possess similar kinetics, or possess similar affinities. There is simply no information in Long that suggests the two antibodies would be expected to possess the same therapeutic properties, and therefore the Examiner’s reliance on Long is inapt.

     Applicant submits that one of ordinary skill in the art familiar with Barrett and Long could not have predicted or have had any expectation of success to derive the instant claims. Accordingly, the claims are not obvious over the cited references and respectfully request that the rejection be withdrawn.

      In contrast to applicant’s arguments there is “nothing in Barrett teach or suggest the claimed concentration range, let alone its excellent safety profile, and MPEP § 716.02(a)(II) instructs that “evidence of unobvious or unexpected advantageous properties, such as superiority         
in a property the claimed compound shares with the prior art, can rebut prima facie obviousness”   
    and there is no indication whatsoever that the antibody recited in the present claims and the antibody disclosed in Long bind to the same or similar epitopes, possess similar kinetics, or possess similar affinities. There is simply no information in Long that suggests the two antibodies would be expected to possess the same therapeutic properties, and therefore the Examiner’s reliance on Long is inapt,
      the following of record is noted.

   Barrett et al. teach the same anti-CD40 antibodies (e.g., 20E2 and 2H11) including the same modifications.



    Note the following of record that Barrett al. effective amounts to inhibit the amount and activity of cytokines, chemokines, matrix metalloproteinases, prostaglandins, up-regulation of adhesion in T cells and macrophages, inhibit activation of dendritic cells in amounts that relieves or ameliorates one or more of the symptoms of the disorder being treated, including slowing disease progression and treatment having a beneficial patient outcomes (e.g., see paragraphs [0162], [0163], [0276]-[0279], [0306], [0310]).
     
      For example, note that Schwabe (Exhibit A) reports that the antagonistic anti-CD40 antibody B1655064 selectively binds CD40 and blocks the CD40-CD40L interactions, including inhibition of B cells designed to prevent no agonistic activity and to prevent stimulating cytokine production (e.g., see Introduction and Discussion).
  
      The antagonistic properties of the prior art teachings are the same or nearly the same and even greater antagonistic properties than what applicant’s reliance upon the teachings of Schwabe for asserted unexpected results, including applicant’s arguments / assertions of the differences between the anti-CD40 antibodies taught by Barrett and Long.

      It is maintained that the recitation of “wherein the composition comprises 80-250 mg of the antibody” would be inherent or naturally from in view of the teachings of the prior art.

      The prior art teach the same or nearly the same workable ranges of treating lupus nephritis by administering the same antagonistic anti-CD40 antibody to target and antagonize the same CD40:CD40L interactions and activities to achieve the same therapeutic goals.

    It is maintained that the claims are drawn to broad range of compositions comprising 80-250 mg of antibody, which falls in the scope of the prior art teachings.

      Here, the combination of the prior art teachings led to same antibody structure claimed as well as the same methods of treatment and therapeutic amount of antibody.

     With references having been combined, the intrinsic attribute or characteristic of the combination must necessarily be present in the obvious invention.
    
     Here it has been noted previously that the motivation by the prior art to the applicability and advantages incorporating the  antagonistic anti-CD40 antibodies, including the particular 20E2 and 2H111 antagonistic antibodies, including (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats in therapeutic antagonistic antibodies to treat lupus nephritis.








     With respect to 37 CFR 1.132 in the context of Schwabe (Exhibit A), 
     when any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  
     Also, see MPEP 716.  Affidavits or declarations traversing rejections or objections.

      Applicant has not filed a 132 Declaration with respect to Schwaebe and assertions of unexpected results.

    There does not appear to be a manipulative difference between the prior art teachings and the claimed invention.

     It is maintained that applicant does not provide deficiencies in the rejection of record as they apply to the current claims, including the recitation of SEQ ID NOS: 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations as well as the newly added recitation of “wherein the composition comprising 80-250 mg of the antibody”.

        Given that the recitation of “wherein the composition comprising 80-250 mg of the antibody” is broad and does not provide a time frame or a dosage schedule,
       given that paragraph [0164] of the specification discloses dosage in various amounts such as about 80 to 240 mg / about to about 250 mg per week, etc., where the dosages, are based on a “per week basis”;    
        the broadest reasonable interpretation of the “wherein clause” encompasses a broad range in terms of a dosage regimen that can occur in multiple doses over an unspecified time period.

       In turn, Barrett et al. teach multiple doses, including multiple dosing in order to meet the needs of the patient in the context of the particular disease / disorders, including lupus nephritis to anticipate the claimed methods. 
      Barrett et al. teach methods of treating various diseases / conditions (e.g., see paragraphs [0045]-[0074], [0076]-[0095], [0151]-[0164]),
     including lupus, SLE and lupus nephritis (e.g., see paragraphs [0007], [0047], [0054], [0059], [0078], [0088], [0281], [0282], [0400], [0408], [0415], [0438], [0449], claim 11) 
     by administering 20E2 and 2H11 anti-CD40 antibodies (e.g., see Brief Summary of the Invention, including paragraphs [0013]-[0044]; Detailed Description, including paragraphs [0109]-[0140], [0165]-[0299]; Examples, Tables 1-4, Sequence Listing , Claims)
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were describe in the literature (e.g., see paragraphs [0172], which refers to Example 1 in paragraphs [0339]-[0353], [0340]-[0345] )


   As indicated previously and in response to the recitation of “wherein the composition comprises 80-250 mg of the antibody”,
     Barrett et al. teach multiple doses, multiple ranges and multiple administrations depending on the type and severity of the disease in ranges (e.g., see paragraphs [0014], [0105], [0274], [0312], [0313], [0364]-[0367], [0373], [0377], [0378], [0382]; Table 1-2), including various dosage amounts and multiple dosing regimens, including dose ranges from about 1 mg/k / to about 15 mg/kg/week  (e.g., see paragraphs [0312], [0313], [0316]) that would anticipate therapeutically effective amounts of 80-250 mg of anti-CD40 antibody in the treatment of lupus nephritis 

     Note that the teaching of Barrett al. in view of Long, including effective amounts of antagonistic anti-CD40 antibodies having the same or nearly the same and/or greater antagonistic antibodies that relieves or ameliorates one or more of the symptoms of the disorder being treated, including slowing disease progression and treatment having a beneficial patient outcomes, including lupus nephritis.
       
     These specificities, structures and antagonistic properties are the same or nearly the same and even greater antagonistic properties than what applicant’s relies upon the teachings of Schwabe for asserted unexpected results 

      While Barrett et al. teach the same anti-CD40 antibodies (e.g., 20E2 and 2H11) and the same modifications, Barrett et al. may not explicitly reduce to practice certain anti-CD40 constructs as claimed.

     There does not appear to be a manipulative difference between the prior art teachings and the claimed invention.

    Where the Patent Office has reason to believe that a functional limitation asserted to be
critical for establishing novelty in the claimed subject matter may be an inherent characteristic of
the prior art, it has the authority to require the applicant to prove that the subject matter shown in
the prior art does not possess the characteristics relied on. In re Schreiber, 44 USPQ2d 1429
(Fed. Cir. 1997). 

     Products of identical chemical composition cannot have mutually exclusive properties. A
chemical composition and its properties are inseparable. Therefore, if the prior art teaches the
identical chemical structure, the properties applicant discloses and/or claims are necessarily
present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

     On this record, it is reasonable to conclude that the prior art teaches treating lupus nephritis by administering anti-CD40 antibodies of the prior art, including those anti-CD40 antibodies,
     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis.

     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS. 

    One of ordinary skill in the art at the time the invention was filed would have made a number of constructs based upon the 20E2 and 2H11 anti-CD40 antibodies, including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were describe in the literature (e.g., see paragraphs [0172], which refers to Example 1 in paragraphs [0339]-[0353], [0340]-[0345] ) that would result in the claimed constructs for the treatment of lupus nephritis.

    Barrett et al. differs from the claimed invention by the following.

    While the prior art does teach lupus nephritis, SLE , proliferative lupus glomerulonephritis and SLE,  the prior art disclose lupus nephritis more in the context of experimental models of lupus nephritis. 

    Also, note that lupus nephritis is inflammation of the kidney that is caused by systemic lupus erythematous (SLE).   

     In teaching Anti-CD40 Antibodies and Methods for Their Use (see entire document, including Abstract, Field of the Invention Background of the Invention, Brief Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Inventions, Claims),
     Long et al. teach treating diseases including SLE and lupus nephritis with anti-CD40 antibodies (e.g., see paragraphs [0042], [0927] and [0944], [0996]; Claim 9).

    The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  

    Given that the prior art goal was to provide anti-CD40 antibodies, including anti-CD40 antibodies based upon the 20E2 and 2H11 antibodies to  20E2 and 2H11 antibodies to treat lupus nephritis and SLE, 
     incorporating various modifications and variants of 20E2 and 2H11 antibodies to increase half-life and efficacy while decreasing immunogenicity and undesirable binding / effects (reduce FcγR binding / complement binding) in therapeutic regimens associated with treating lupus nephritis / SLE of “wherein the composition comprises 80-250 mg of the antibody” would be inherent or naturally from in view of the teachings of the prior art and would have been routine to the ordinary artisan at the time the invention was filed and therefore obvious in designing such therapeutic regimens at the time the invention was filed..     





     including modifications via clones and humanization of antibodies from 20E2 or 2H11 antibodies to an IgG4DM (double mutant) having two mutations in the Fc/hinge region Ser228Pro which reduces half-molecules formation and Leu235Glu which further reduces FcγR binding and IgG1 KO (knock-out of effector functions ) has two mutations in the Fc region, Leu234Ala and Leu235Ala, which reduce effector functions as FcγR and complement binding, where both IgG formats were described in treating lupus, SLE and lupus nephritis by administering composition of the antibody wherein the composition comprises 80-250 mg of the antibody would be inherent or naturally from in view of the teachings of the prior art.

     The structure of the prior art anti-CD40 20E2 and 2H11 antibodies, including the modifications describe would be inherent on the claimed SEQ ID NOS. 52/53, 35/31, IgG1 antibodies as well as the Leu23Ala / Leu235Ala mutations 
 
        The burden is on the applicant to establish a patentable distinction between the claimed and
referenced methods of treating lupus, SLE and lupus nephritis with anti-CD40 antibodies.

     The arguments of counsel cannot take the place of evidence in the record.
      In re Schulze, 145 USPQ 716, 718 (CCPA 1965).

        Applicant’s remarks have not been found persuasive.

8.  No claim allowed.
      
9.  Applicant’s arguments have not been found persuasive.

10.  All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 16, 2021